                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA and the
STATES of GEORGIA, LOUISIANA,
TENNESSEE, and VIRGINIA ex rel.                       Civil Action No. 3:17-cv-01478
GREGORY FOLSE,                                        JUDGE TRAUGER

                             Plaintiffs

v.


CARE SERVICES MANAGEMENT LLC,
MARQUIS HEALTH SYSTEMS LLC,
MARQUIS MOBILE DENTAL SERVICES,
LLC, FLEUR DE LIS MOBILE DENTAL
LLC, GEORGIA MOBILE DENTAL LLC,
PREMIERE MOBILE DENTISTRY OF va
LLC, and DOES 1-50

                             Defendants



                                            ORDER

The foregoing motion considered:

        IT IS ORDERED that:

        1. Nicholas J. Diez be admitted pro hac vice to appear in the above

           captioned matter on behalf of the State of Louisiana; and

        2. That Local Rule 83.01(d)(1) requiring that attorneys admitted pro hac vice in civil
           matters retain local co-counsel is waived.



        Thus signed this ____ day of February, 2021


                                                            _________________________
                                                            Judge Aleta A. Trauger
                                                            U.S. District Judge




     Case 3:17-cv-01478 Document 44-1 Filed 02/02/21 Page 1 of 1 PageID #: 183
